Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 1 of 26 PageID 257




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 CAROLYN DAVIS,

        Plaintiff,
                                                        CASE NO.: 6:18-CV-695-ORL
 v.

 CEO RECRUITING, INC. d/b/a CEO, INC.
 a Foreign For Profit Corporation,

        Defendant.

 __________________________________/

  DEFENDANT, CEO RECRUITING, INC.’S MOTION TO DISMISS FOR FRAUD
   UPON THE COURT OR, IN THE ALTERNATIVE, MOTION FOR SUMMARY
        JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

       Defendant, CEO RECRUITING, INC. d/b/a CEO, INC. (referred to herein as “CEO”),

by and through its undersigned counsel and pursuant to Federal Rule of Civil Procedure 56(a)

and in accordance with Middle District of Florida Local Rule 3.01, respectfully moves this

Court for an Order dismissing Plaintiff’s Complaint or, in the alternative, granting Summary

Judgment in favor of Defendant, and in support thereof states as follows:

                              PRELIMINARY STATEMENT

       Defendant is a full-service recruitment and staffing firm based in North Carolina that

specializes in direct hire placement for companies nationwide. Defendant employed Plaintiff

as a Senior Recruiting Manager from April 20, 2015 to September 5, 2017. Plaintiff contends

Defendant misclassified her as exempt under the Fair Labor Standards Act (FLSA) and failed

to pay her overtime.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 2 of 26 PageID 258




       The Court should dismiss Plaintiff’s Complaint because she has engaged in fraud on the

Court by repeatedly providing false testimony under oath that she worked 15 hours of overtime

each week, totaling 1,875 overtime hours during her employment, when in fact the maximum

amount of overtime hours she could have worked during her employment was only 14 hours

and 48 minutes.      Plaintiff has offered sworn testimony in her answers to the Court’s

Interrogatories, responses to Defendant’s interrogatories, and her deposition testimony in this

case that she worked approximately 15 hours of overtime each week (i.e., more than 40 hours

each week), for a total of 1,875 hours of overtime. However, the evidence in this case clearly

shows that the maximum amount of overtime Plaintiff could have possibly worked during the

entire period of her employment was only 14 hours and 48 minutes (i.e., only 0.008% of the

total amount of overtime hours she claims). As such, Plaintiff’s Complaint should be dismissed

for fraud on the Court and sanctions should be imposed.

       Alternatively, the Court should grant summary judgment in favor of Defendant as to

Plaintiff’s Complaint in its entirety because the record evidence establishes that Plaintiff was

properly classified an exempt employee under the administrative exemption of the FLSA and,

therefore, was not entitled to overtime compensation. However, should the Court find that

Plaintiff was not an exempt employee, the Court should grant partial summary judgment in

favor of Defendant finding Plaintiff is not entitled to liquidated damages as Defendant’s actions

in classifying Plaintiff as an exempt employee were in good faith reliance and conformity with

written administrative regulations and interpretations of the Department of Labor (DOL), and

therefore liquidated damages are not recoverable because Defendant acted in good faith and
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 3 of 26 PageID 259




had reasonable grounds for believing that its classification of Plaintiff’s position was not a

violation of the FLSA.

                     STATEMENT OF UNDISPUTED MATERIAL FACTS

         Defendant is a professional recruiting company that provides employee-locating

services to its clients. (Dkt. 1, ¶ 13). In 2015, Defendant hired Plaintiff as a Senior Recruiting

Manager. (Pl. Dep. 29:15-20).1 Plaintiff was required to locate qualified nurse recruits to fill

open positions. (Dkt. 1, ¶16). Plaintiff earned an annual salary of $55,000 per year ($1,057.69

per week). (Pl. Dep. 46:16-46:21). Plaintiff was aware that she was classified as a salaried

employee. (Pl. Dep. 44:03-44:12).

         On May 5, 2018, Plaintiff filed this action against Defendant alleging she routinely

worked more than forty (40) hours per week and was entitled to overtime compensation because

she was misclassified under the FLSA. (Dkt. 1, ¶ 28, 33-34). On November 27, 2018, Plaintiff

filed sworn Answers to the Court’s Interrogatories stating that from May 5, 2015 to September

5, 2017 she worked approximately fifteen (15) hours of overtime per week. (Dkt. 29). Plaintiff

signed her sworn Answers to Court’s Interrogatories and verified under oath that her answers

were true and correct. (Dkt. 29). In response to number 12 of Defendant’s Interrogatories to

Plaintiff swore under oath that her damages were based on working fifteen (15) hours of

overtime per week. See Exhibit “A” (Plaintiff’s responses to Defendant’s Ints.). In her

deposition testimony, Plaintiff testified that she worked from 7:00 a.m. to 7:30 a.m. and 6:00




1
        For the purposes of this Motion, excerpts from Plaintiff’s deposition transcript shall be referred to as “Pl.
Dep. __ [page and line numbers].” A copy of Plaintiff’s deposition transcript and exhibits is being filed
concurrently with this Motion.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 4 of 26 PageID 260




p.m. to 9:00 p.m. Monday through Friday and that it was not uncommon to work on Saturdays

and Sundays. (Pl. Dep. 101:20-102:7, 103:18-104:9).

I.     Defendant’s API System

       Defendant utilizes a computerized applicant tracking system referred to as “API” which

Plaintiff would use to track all of the work she performed. (Pl. Dep. 48:14-23). All leads were

put into API and Plaintiff was to contact the leads assigned to her. (Pl. Dep. 57:22-58:7).

Plaintiff would track all of her work and activity in API, including: each time she made contact

with an applicant or employee, the method of communication, when she emailed an applicant

or employee, the reason she contacted an applicant or employee, whether she left a message for

an applicant, if she was following up with an applicant on competition of an application, and if

she was creating a profile for a referral. (Pl. Dep. 49:12-13, 57:22-24, 60:14-64:20). Plaintiff

would input detailed information and notes about each contact, and all of her work and activities

were time-stamped in API. (Pl. Dep. 49:12-13, 57:22-24, 60:14-64:20). She would log her

work contemporaneous to when she was doing the task. (Pl. Dep. 102:23-103:10). All activity

was documented in API. (Pl. Dep. 62:11-15).

       According to Plaintiff, all of the time she spent working is accurately reflected in API,

including any time she worked on the weekends, and the time stamps in API and on her emails

show all time that she worked. (Pl. Dep. 49:12-25; 57:22-24; 60:14-64:20; 71:25-72:3; 102:16-

103:17; 104:23-105:1, Exhibit 3 to Pl. Dep.).

II.    Plaintiff’s Job Duties

       According to Plaintiff, she was primarily responsible for recruiting, interviewing and

recommending placement of employees. (Pl. Dep. 133:19-23). Plaintiff was responsible for
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 5 of 26 PageID 261




evaluating each nurse’s skill set and licenses in determining whether to submit them for a

position. (Pl. Dep. 134:9-14).

       Plaintiff’s job duties with Defendant included the following:

              Generate candidate leads (Pl. Dep. 59:14-60:5).
              Develop and maintain candidate sources (Pl. Dep. 59:14-60:13).
              Screen candidates and match them to open positions (Pl. Dep. 56:15-57:7,
               58:12-18, 116:23-25, 122:5-21), by analyzing candidates’ strengths,
               weaknesses, work history and experience. (Pl. Dep. 78:12-15, 79:14-20, 81:10-
               82:12, 82:23-25, 92:21-24, 93:22-94:10, 101:15-19).
              Select the nurse that she felt was the best fit for a job from a group of candidates.
               (Pl. Dep. 121:11-17).
              Contact candidates regarding availability and location preferences. (Pl. Dep.
               76:16-19).
              Interview candidates. (Pl. Dep. 79:3-5).
              Communicate with candidates regarding any outstanding information and
               documentation needed to complete application. (Pl. Dep. 90:15-19).
              Clarify job requests with account managers. (Pl. Dep. 18-76:5).
              Obtain professional references from candidates and contact those references to
               verify employment and work performance. (Pl. Dep. 80:8-15).
              Prepare pay packages for nurses (Pl. Dep. 116:8-16) and communicate with
               candidates regarding pay and benefits. (Pl. Dep. 89:5-8).
              Increase or decrease hourly rates of pay and housing allowances, both of which
               would impact the gross profit to the company. (Pl. Dep. 109:11-25).
              Prepare and execute contract between the Company and the nurses. (Pl. Dep.
               87:23-88:2, 97:1-24, Exhibit 9).
              Supervise nurses (who were employees of Defendant) by overseeing that they
               reported to their assignment, communicating with nurses weekly or bi-weekly
               to ensure they were at work and did not have any issues, and being the point of
               contact for non-clinical issues such as payroll or extending contracts. (Pl. Dep.
               30:12-33:8, 100:23-101:14).
              Counsel nurses on non-clinical issues (which are issues that do not involves
               patient care), such as tardiness or attendance. (Pl. Dep. 32:3-12, 99:19-23,
               100:10-22).

III.   Defendant’s Compliance with the FLSA

       Defendant underwent numerous efforts to obtain information from various sources to

ensure that its compensation agreement with Plaintiff was in compliance with the FLSA. See
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 6 of 26 PageID 262




Exhibit “B” (Defendant’s Int. Responses, No. 15).          Defendant analyzed and relied on

Department of Labor (DOL) Opinion Letters FLSA2005-45 and FLSA2009-31 (renumbered

FLSA2018-12) in classifying Plaintiff’s position as exempt. Id. Defendant learned of DOL

Opinion Letter FLSA2005-45 from Bob Style, Esq. and contacted the DOL which confirmed

the validity of the opinion letter. Id. After attending a seminar which addressed wage and hour

issues, which Defendant believes was conducted by Jill Benson, Esq., Defendant researched

and found DOL Opinion Letter FLSA2009-31 (renumbered FLSA2018-12). Id.

       Defendant has been a member of the Employers Association (the “EA”). The EA serves

as a knowledgeable and trusted resource to meet the comprehensive human resource, training

and benefit needs for organizations in the greater Charlotte, North Carolina area. Id. During

its membership with the EA, Defendant had access to wage and hour information, seminars and

other resources, which Defendant utilized.       Id.   Defendant also attended numerous HR

roundtables and seminars with the EA, which included discussion on wage and hour topics. Id.

Defendant obtained insight and clarification on wage and hour questions it had from the EA,

including obtaining guidance and advice from Kenny Colbert, President & CEO, and Laura

Hampton, Vice President. Id.

       Defendant has also been a part of the National Association of Personnel Services

(NAPS) which offers two nationally recognized certifications: the Certified Personnel

Consultants (CPC) and the Certified Temporary Consultant (CTS). Id. The CPC and CTS are

the most comprehensive recruiting and staffing industry certifications. Id. Deborah Millhouse,

President of CEO, Inc., who has been with Defendant since 1996 and currently owns the

Company, holds both of these certifications. Id. The testing for these certifications covers legal
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 7 of 26 PageID 263




and operational excellence. Candidates for CPC and CTS certification must demonstrate a

broad knowledge of employment laws and the legal implications on the work of direct-hire and

temporary staffing professionals. Id. Through the process of certification, candidates for

certification confirm their fundamental understanding of the laws which govern the

employment relationship in the United States. Id. Those who possess the CPC and CTS

credential must meet continuing education requirements. Id. At present, CPCs and CTSs are

required to earn 17 continuing education hours/units (CEU) each year following certification.

Id. Ms. Millhouse has taken numerous CEU classes over the past 25 years, several of which

have covered wage and hour requirements under the FLSA and changes under the FLSA. Id.

Furthermore, Defendant has obtained legal updates and wage and hour information from People

2.0, CBIZ Human Capital Services, American Staffing Association, Legal Counsel of National

Association of Personnel Services, Staffing Industry Analysts and EmployDrive. Id.

       Defendant has also sought legal advice and attended many legal and legislative webinars

over the years regarding wage and hour topics. See Exhibit “B” (Defendant’s Interrogatory

Responses, No. 14). For example, Defendant sought advice and counsel from Bob Style, Esq.

on wage and hour issues and compliance with the Fair Labor Standards Act. Id. Defendant

also worked with Jill Benson, Esq. at Womble Carlyle Sandridge & Rice LLP (now Womble

Bond Dickinson), who specializes in the staffing industry, on its employment agreements and

review and update of its Employee Handbook in 2013, including its wage and hour policies.

Id. Ms. Millhouse attended seminars presented by Jill Benson, Esq. hosted by North Carolina

Association of Staffing Professions from 2010 to 2014 which addressed compliance with the

FLSA. Id. Ms. Millhouse has also attended many legal and legislative webinars over the years
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 8 of 26 PageID 264




regarding wage and hour topics, including those discussing potential changes to the FLSA in

2015 and 2016. Id.      Defendant has also had its Employee Handbook, including its wage and

hour policies, reviewed and updated by Mark Kerfoff, Esq. on more than one occasion,

including in November 2015. Id.

       During the twenty-two (22) years that Ms. Millhouse has been the President and/or

owner of the Company, Defendant has not been sued nor investigated by the DOL. See Exhibit

“B” (Defendant’s Int. Responses, No. 9). Other than the present lawsuit, Defendant has never

been sued for unpaid wages or overtime compensation and it has never received a demand letter

for unpaid overtime compensation. Id.

                                 MEMORANDUM OF LAW

I. Plaintiff’s Complaint Should be Dismissed in its Entirety Due to Plaintiff’s Fraud
   Upon the Court.
       A party commits fraud on the court where “a party has sentiently set in motion some

unconscionable scheme calculated to interfere with the judicial system’s ability impartially to

adjudicate a matter by improperly influencing the trier or unfairly hampering the presentation

of the opposing party's claim or defense.” Kosterlitz v. Klu, Case No. 8:18-cv-569-T-33JSS,

2018 U.S. Dist. LEXIS 103652, at *2 (M. D. Fla. June 21, 2018) (citing Aoude v. Mobil Oil

Corp., 892 F.2d 1115, 1118 (1st Cir. 1989)). “A federal trial court has the authority to sanction

a party for fraud.” See also Bender v. Tropic Star Seafood, Inc., 4:07-CV-438-SPM, 2008 U.S.

Dist. LEXIS 116835, at *5 (N.D. Fla. Sept. 3, 2008) (citing Chambers v. NASCO, Inc., 501

U.S. 32, 50-51 (1991)). If fraud on the court is proven, dismissal of the action is an appropriate

sanction. Id. (citing Martin v. Automobili Lamborghini Exclusive, Inc., 307 F.3d 1332, 1335-

36 (11th Cir. 2002)).
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 9 of 26 PageID 265




        “Perjury, regardless of the setting, is a serious offense that results in incalculable harm

to the functioning and integrity of the legal system as well as to private individuals.” United

States v. Holland, 22 F.3d 1040, 1047 (11th Cir. 1994). When perjury is brought to the attention

of a court, it is dealt with harshly, and dismissal of claims is within the court’s discretion. See,

e.g., Vargas v. Peltz, 901 F. Supp. 1572, 1579 (S.D. Fla. 1995). “A federal court has the

authority to, and must not avoid the responsibility for, monitoring the conduct of all litigants

and attorneys who come before it.” Derzack v. County of Allegheny, Pa., 173 F.R.D. 400, 411

(W.D. Pa. 1996) aff’d, 118 F.3d 1575 (3d Cir. 1997). Dismissal of Plaintiff’s lawsuit is

warranted in this case in light of Plaintiff’s egregious conduct in providing false information

under oath.

   A. Plaintiff Repeatedly Lied Under Oath by Claiming She Worked 1,875 hours of
      Overtime When in Fact the Maximum Amount of Overtime She Could Have Worked
      Was Less than 15 Hours.

      Plaintiff blatantly made false statements under oath in this case - including to this Court

in her responses to the Court’s interrogatories - regarding the number of hours she claimed to

have worked each week, which is the central issue in this unpaid overtime case. On November

27, 2018, Plaintiff filed Sworn Answers to Court’s Interrogatories stating that from May 5, 2015

to September 5, 2017 she worked approximately 15 hours of overtime per week. (Dkt. 29).

Plaintiff signed her Sworn Answers to Court’s Interrogatories and verified under oath that her

answers were true and correct. Id. Plaintiff also testified under oath in her deposition that she

worked from 7:00 a.m. to 7:30 a.m. and 6:00 p.m. to 9:00 p.m. Monday through Friday, and

that it was not uncommon to work on Saturdays and Sundays. (Pl. Dep. 101:20-102:7, 103:18-
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 10 of 26 PageID 266




 104:9). Plaintiff repeatedly offered sworn testimony in this case that was false, claiming she

 worked at least 1,875 overtime hours during her employment.

        Plaintiff testified during her deposition that she would track all of her work and activity

 in API, including: each time she made contact with an applicant or employee, the method of

 communication, the reason she contacted an applicant or employee, whether she left a message

 for an applicant, if she was following up with an applicant on competition of an application, or

 if she was creating a profile for a referral. (Pl. Dep. 49:12-13, 57:22-24, 60:14-64:20). She

 would input detailed information and notes about each contact, and all of her work and activities

 were time-stamped in the system. (Pl. Dep. 49:12-13, 57:22-24, 60:14-64:20). She would

 contemporaneously log her activity while she was doing the task. (Pl. Dep. 102:23-103:10).

 According to Plaintiff, all of the time she spent working was accurately reflected in API,

 including any time she worked nights or weekends, and the time stamps in API show all time

 that she worked. (Pl. Dep. 49:12-13; 57:22-24; 60:14-64:20; 71:25-72:3; 101:20-103:17;

 104:23-105:1; 113:7-11; 123:22-25, Exhibit 3 to Pl. Dep.).

        Defendant calculated Plaintiff’s hours worked by utilizing not only all of the timestamps

 in Plaintiff’s API records, but also taking into account the time stamp on every email Plaintiff

 sent during her employment (approximately 10,811 emails). See Exhibit “C” (Affidavit of

 Deborah Millhouse). Defendant calculated the total hours Plaintiff worked by calculating the

 time between the first time stamp and the last time stamp for each day (based on the times in

 Plaintiff’s API and her emails) and subtracting out any break periods exceeding 30 minutes. Of

 the 125 weeks Defendant employed Plaintiff, there were only 5 weeks during which Plaintiff

 could have possible worked overtime hours. In total, the maximum number of overtime hours
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 11 of 26 PageID 267




 Plaintiff could have possible worked was only 14 hours and 48 minutes, essentially only 0.008%

 of the 1,875 overtime hours she alleges - under oath on several occasions - to have worked

 during her employment. Id. More troubling is the fact that Plaintiff rarely worked close to 40

 hours each week. In fact, Plaintiff worked the following:

                  less than 10 hours during 38 weeks of the 125 weeks of her employment
                  between 10 and 20 hours during 57 weeks of the 125 weeks of her employment
                  between 21 and 30 hours during 17 weeks of the 125 weeks of her employment
                  between 31 and 40 hours during 8 weeks of the 125 weeks of her employment

          Defendant and its counsel have repeatedly refuted Plaintiff’s unsupported allegation that

 she worked 15 hours of overtime per week. See Defendant’s Answer and Affirmative Defenses

 (Dkt. 28); Exhibit “B,” (Defendant’s Int. Responses No. 15); and Exhibit “D” (Defendant’s

 Responses to Plaintiff’s Requests for Admissions). In fact, Defendant’s counsel produced to

 Plaintiff and her counsel Plaintiff’s API report and emails (beginning in November 2018 in

 accordance with the Court’s Scheduling Order) and excel spreadsheet reports which listed by

 date every time stamp in Plaintiff’s API report and Plaintiff’s e-mails (which she testified

 represented all hours she worked).2 Furthermore, Defendant shared with Plaintiff and her

 counsel the results of the calculations it prepared showing by week the number of hours Plaintiff

 worked which Defendant easily prepared by calculating the time between the first time stamp

 and the last time stamp for each day listed and subtracting out any break periods exceeding 30

 minutes. Plaintiff and her counsel could have easily calculated Plaintiff’s hours worked using

 the excel spreadsheets Defendant produced if they questioned Defendant’s calculations.




 2
          Defendant produced the excel spreadsheet to Plaintiff and her counsel in electronic form so that Plaintiff
 and her counsel could conduct their own analysis of hours worked.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 12 of 26 PageID 268




         Despite having all of the documents and information showing the number of hours

 Plaintiff worked, as early as November 2018, and that she only worked 0.008% of the 1,875

 overtime hours she claimed, Plaintiff made no effort to amend her Sworn Answers to Court’s

 Interrogatories or her other sworn testimony to reflect that she only worked overtime in at most

 5 workweeks. Rather, Plaintiff has continued to litigate this matter demanding overtime

 compensation for hours that she never worked. Plaintiff’s false and dishonest testimony on

 numerous occasions and continued egregious conduct is inexcusable and should not be tolerated

 by this Court. As such, Defendant respectfully requests this Court dismiss Plaintiff’s Complaint

 on this basis.

 II. Summary Judgment Should be Granted in Favor of Defendant as Plaintiff’s
     Complaint in its Entirety.
       Even if this Court does not dismiss Plaintiff’s Complaint for fraud on the Court, Defendant

 is entitled to summary judgment because the record evidence establishes that Plaintiff was an

 exempt employee under the administrative exemption of the FLSA and, therefore, was not

 entitled to overtime compensation. Moreover, even if this Court finds that Plaintiff was not an

 exempt employee, the Court should grant partial summary judgment finding that Plaintiff

 cannot recover liquidated damages as Defendant’s actions in classifying Plaintiff as an exempt

 employee were in good faith reliance and conformity with written administrative regulations

 and interpretations of the DOL. Furthermore, Plaintiff should only be permitted to recover

 overtime for a maximum of 14 hours and 48 minutes of overtime Plaintiff worked during her

 employment.

     A. Summary Judgment Standard
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 13 of 26 PageID 269




      Federal Rule of Civil Procedure 56(c) authorizes summary judgment when all "pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

 any, show there is no genuine issue as to any material fact and that the moving party is entitled

 to a judgment as a matter of law." Fed. R. Civ. P. 56(c). Only those factual disputes that might

 affect the outcome of litigation will render summary judgment improper. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 144, 159 (U.S. 1986).

      When assessing whether summary judgment should be granted, the court should not

 weigh the evidence to determine the validity of the matter, but rather ask whether a jury of

 reasonable minds could return a verdict for the moving party. Id.

    B. Summary Judgment Should be Granted in Favor of Defendant Because Plaintiff Was
       Properly Classified as Exempt from Overtime under the FLSA
    The Court should grant summary judgment in favor of Defendant as to Plaintiff’s claim for

 overtime compensation because the record evidence establishes that Plaintiff was an exempt

 employee under the administrative exemption of the FLSA. An employee working in an

 administrative capacity is exempt from the FLSA’s overtime provision. An employee in an

 administrative capacity is one who is:

        (1) Compensated on a salary or fee basis of at least $455 per week;

        (2) Whose primary duty is the performance of office or non-manual work
        directly related to the management or general business operations of the
        employer or the employer’s customers; and

        (3) Whose primary duty includes the exercise of discretion and independent
        judgment with respect to matters of significance.

 29 C.F.R § 541.200.

        The first prong is met as Plaintiff earned an annual salary of $55,000 per year. (Pl. Dep.

 46:16-46:21). This equates to $1,057.69 per week. (Pl. Dep. 46:21).
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 14 of 26 PageID 270




        i.       Plaintiff’s Primary Duty Involved the Performance of Office or Non-
                 Manual Work Directly Related to the Management or General Business
                 Operations of Defendant.
       “To qualify for the administrative exemption, an employee’s primary duty must be the

 performance of work directly related to the management or general business operations of the

 employer or the employer’s customers.” 29 C.F.R. § 541.201(b). “To meet this requirement,

 an employee must perform work directly related to assisting with the running or servicing of

 the business, as distinguished, for example, from working on a manufacturing production line

 or selling a product in a retail or service establishment.” Work directly related to management

 or general business operations includes, but is not limited to, work in functional areas such as

 personnel management, human resources, employee benefits and labor relations. 29 C.F.R.

 § 541.201(b).

      Courts have found that employees in a recruiting or staffing position perform work

 directly related to the management or business operations of their employers or their employers’

 clients. In Hudkins v. Maxim Healthcare Servs., the Court found that Hudkins met the second

 prong of the administrative exemption because the general business operation of Maxim

 Healthcare was to provide nurses to clients who had a need for nursing services and as a

 recruiter, Hudkins was responsible for overseeing the placement of nurses with Maxim

 Healthcare’s clients. 39 F. Supp. 2d 1349, 1350 (M.D. Fla. 1998). Likewise, in Andrade v.

 Aerotek, Inc., plaintiff, who was a recruiter, was found to be performing work in the functional

 areas of personnel management and human resources where she interviewed candidates,

 negotiated pay, including holiday and vacation pay, and helped manage the contractors once

 they were hired. 700 F. Supp. 2d 738, 746 (D. Md. 2010). See also Dep’t of Labor Op. Ltr.,

 2000 DOLWH LEXIS 10 (Dec. 8, 2000) (advising that university technical recruiters who
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 15 of 26 PageID 271




 screened, tested and interviewed applicants for employment, and made personnel

 recommendations to hiring managers, were engaged in work directly related to management

 policies or business operations of their employer.); Goff v. Bayada Nurses, Inc., 424 F. Supp.

 2d 816, 824 (E.D. Pa. 2006) (holding that the job of a supervisor at a provider of in-home nurses

 who matched nurses to patients and was involved in case managing to ensure that the employee

 retains a positive relationship with the client was directly related to the management or business

 operations of the employer or its clients); Drake v. Aerotek, Inc., 14-cv-216-bbc, 2016 U.S.

 Dist. LEXIS 1597, *16-18 (W.D. Wis. Jan. 7, 2016) (plaintiff’s job duties of recruiting and

 hiring new employees related directly to the business operations of either defendant or its

 customers and was the core of defendant’s business).

      Here, Defendant is a professional recruiting company that provides employee-locating

 services to its clients. (Complaint ¶ 13). Defendant hired Plaintiff as a Senior Recruiting

 Manager. (Pl. Dep. 29:15-20). Plaintiff was required to locate qualified nurse recruits to fill

 open positions. (Dkt. 1, ¶16). Plaintiff’s primary duties involved recruiting nurses, screening

 nurses, interviewing them, communicating with them regarding pay and benefits, setting pay

 and housing allowances (both of which would impact the gross profit to the Company),

 executing contracts between the nurse and the Company, and supervising nurses. (Pl. Dep.

 59:14-60:5, 79:3-5, 89:5-8, 109:11-25, 116:8-16, 133:19-23, 99:19-23; 100:2-22). Plaintiff’s

 job duties clearly involve work in the functional areas of personnel management, human

 resources, employee benefits and labor relations. See 29 C.F.R. § 541.201(b). As such,

 Plaintiff’s primary duty meets the requirement that such office or non-manual work be directly

 related to the management or general business operations of the employer’s clients.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 16 of 26 PageID 272




        ii.     Plaintiff’s Primary Duty Included the Exercise of Discretion and
                Independent Judgment with Respect to Matters of Significance.

      With regard to the third prong, the exercise of discretion and independent judgment

 involves the comparison and the evaluation of possible courses of conduct, and acting or

 making a decision after the various possibilities have been considered. The term ‘matters of

 significance’ refers to the level of importance or consequence of the work performed. 29 C.F.R.

 § 541.202(a). Factors to consider when determining whether an employee exercises discretion

 and independent judgment with respect to matters of significance include, but are not limited

 to: whether the employee carries out major assignments in conducting the operations of the

 business; whether the employee performs work that affects business operations to a substantial

 degree; whether the employee has authority to commit the employer in matters that have

 significant financial impact; whether the employee has authority to negotiate and bind the

 company on significant matters; whether the employee investigates and resolves matters of

 significance on behalf of management; and whether the employee represents the company in

 handling complaints, arbitrating disputes or resolving grievances. 29 C.F.R. § 541.202(b).

      “Employees can exercise discretion and independent judgment even if their decisions or

 recommendations are reviewed at a higher level.” 29 C.F.R. § 541.202(c). “Thus, the term

 “discretion and independent judgment” does not require that the decisions made by an employee

 have a finality that goes with unlimited authority and a complete absence of review.” Id. “The

 decisions made as a result of the exercise of discretion and independent judgment may consist

 of recommendations for action rather than the actual taking of action.” Id. “The fact that an

 employee’s decision may be subject to review and that upon occasion the decisions are revised
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 17 of 26 PageID 273




 or reversed after review does not mean that the employee is not exercising discretion and

 independent judgment.” Id.

      In Hudkins, the Court found that Hudkins, a recruiter, exercised discretion and

 independent judgment in undertaking the following tasks: (1) recruiting nurses capable of

 providing nursing services to the company’s clients; (2) placing nurses who would provide the

 best services to the company’s clients; (3) approving higher rate of pay for nurses when the

 occasion demanded it in order to ensure the placement of the most capable nurses with the

 company’s clients; (4) counseling and disciplining nurses who did not provide good services to

 the company’s clients; and (5) participating in the termination of nurses who did not provide

 good services to the company’s clients. 39 F. Supp. 2d 1349, 1350 (M.D. Fla. 1998).

      Likewise, in Andrade v. Aerotek, Inc., the Court found that although plaintiff-recruiter did

 not have the power to make ultimate employment decisions for defendant’s clients, she

 exercised discretion and independent judgment because she developed her own recruiting

 strategies, compared contractors’ skills to the applicable job descriptions, interviewed

 candidates, negotiated pay and sent candidates whose personalities made them a good fit to her

 Account Managers. 700 F. Supp. 2d 738, 747-748 (D. Md. 2010); see also Gonzales v. Barrett

 Bus. Servs., Inc., No. CV-05-0104-EFS, 2006 U.S. Dist. LEXIS 36661, at *21 (E.D. Wash.

 June 6, 2006) (using FLSA standards to interpret a parallel Washington statute and concluding

 an employee who performed a range of recruitment, hiring, placement, and supervisory duties

 exercised discretion and independent judgment).

        Here, Plaintiff’s job clearly involved the exercise of independent discretion and

 judgment on matters of significance. Plaintiff’s primary job duty was to effectively recruit,
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 18 of 26 PageID 274




 interview, hire and place qualified candidates with Defendant’s clients. (Pl. Dep. 133:19-23).

 Plaintiff worked under very little supervision and could make decisions and accomplish tasks

 without prior approval. (Pl. Dep. 31:12-13, 100:10-22, 101:15-19). Plaintiff would screen

 candidates, interview them and match them to open positions by analyzing the candidates’

 strengths, weaknesses, work history and experience. (Pl. Dep. 56:15-57:7, 58:12-18; 78:12-15,

 79:3-5; 79:14-20, 81:10-82:12, 82:23-25, 92:21-24, 93:22-94:10, 101:15-19, 16:23-25, 122:5-

 21). Plaintiff would select the nurse that she felt was the best fit for a job from a group of

 candidates. (Pl. Dep. 121:11-17). Plaintiff would prepare pay packages for nurses (Pl. Dep.

 116:8-16) and could increase or decrease hourly rates of pay and housing allowances, both of

 which would impact the gross profit to the company. (Pl. Dep. 109:11-25). Plaintiff would

 also prepare and execute the contract between Defendant and the nurse. (Pl. Dep. 87:23-88:2,

 97:1-24, Exhibit 9). After Plaintiff successfully placed a nurse with a client, Plaintiff supervised

 the nurse (who was an employee of Defendant) by overseeing that they reported to their

 assignment, communicating with nurses regarding any issues they had while onsite and being

 the point of contact for non-clinical issues, such as payroll or extending contracts. (Pl. Dep.

 31:12-33:8, 100:23-101:14). Plaintiff also counseled nurses for non-clinical issues such as

 attendance problems. (Pl. Dep. 99:19-23; 100:2-22).

          Because Plaintiff meets the three factors of the administrative exemption test,

 summary judgment should be granted in favor of Defendant as Plaintiff was an exempt

 employee under the FLSA and is not be eligible for overtime pay.

    C. Defendant is Not Liable Under the FLSA Because it Relied on Letters from the
       DOL and Advice from Counsel in Determining Plaintiff’s Status as an Exempt
       Employee.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 19 of 26 PageID 275




      The Court should grant summary judgment in favor of Defendant because the record

 evidence proves that Defendant’s actions in classifying Plaintiff as an exempt employee were

 in good faith reliance and conformity with written administrative regulations and interpretations

 of the DOL. The Eleventh Circuit applies a good faith defense as an objective test that

 completely bars actions for violations of the overtime provisions of the FLSA. Ballehr v. Ctrs.,

 2009 U.S. Dist. LEXIS 137219, at *16 (M.D. Fla. Nov. 10 2009). The good faith defense

 provides:

        [N]o employer shall be subject to any liability or punishment for or on account
        of the failure of the employer to pay minimum wages or overtime compensation
        under the Fair Labor Standards Act of 1938, as amended [29 U.S.C.A. § 201 et
        seq.], . . . if he pleads and proves that the act or omission complained of was in
        good faith in conformity with and in reliance on any written administrative
        regulation, order, ruling, approval, or interpretation, of the agency of the
        [Administrator of the Wage and Hour Division of the DOL], or any
        administrative practice or enforcement policy of such agency with respect to the
        class of employers to which he belonged. Such a defense, if established, shall be
        a bar to the action or proceeding.

 29 U.S.C. § 259(a).

        The good faith defense applies in this case. First, Defendant’s decision to classify

 Plaintiff’s position as exempt was in conformity with and in reliance on two DOL Opinion

 Letters that Defendant relied on when making the decision that Plaintiff’s position was exempt

 under the FLSA. Exhibit “B,” No. 15. Defendant learned of DOL Opinion Letter FLSA2005-

 45 from Bob Style, Esq. and contacted the DOL, which confirmed the validity of the opinion

 letter. (Id.). After attending a seminar addressing wage and hour issues, Defendant researched

 and found DOL Opinion Letter FLSA2009-31 (renumbered FLSA2018-12). (Id.). Defendant

 relied upon these Opinion Letters from the DOL in classifying its Senior Recruiting Managers,

 including Plaintiff, as exempt.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 20 of 26 PageID 276




      According to the 2005 Opinion Letter, Company X, a temporary staffing agency, sought

 an opinion as to whether Staffing Managers, who place temporary labor with other companies,

 met the administrative exemption. See Exhibit “E.” The DOL found that in performing the

 Staffing Managers’ primary duty of recruiting, hiring and managing the temporary labor pool

 of Company clients, Staffing Managers perform work in the functional areas of personnel

 management, human resources and labor relations and thus, perform office or non-manual work

 directly related to the management or general business operations of the employer’s clients. Id.

 The 2005 Opinion Letter further provides that Staffing Managers who recruit, interview, hire

 and recommend placement of employees to particular assignments; manage the

 client’s temporary labor pool; provide advice on personnel issues; handle complaints; resolve

 grievances; and terminate employees on behalf of the client’s management, exercise the

 requisite discretion and independent judgment with respect to matters of significance, and thus

 qualify as exempt employees. Id.

      Here, according to Plaintiff, she was primarily responsible for recruiting, interviewing

 and recommending placement of nurses. (Pl. Dep. 133:19-23). Plaintiff developed and

 maintained candidate sources and generated candidate leads (Pl. Dep. 59:14-60:5). She would

 screen candidates using their application against the job posting to determine if they met the

 qualifications for the position (Pl. Dep. 58:12-18, 92:21-24, 93:22-94:10, 101:15-19), then she

 would contact candidates regarding availability and location preferences (Pl. Dep. 76:16-19)

 before deciding whether to interview candidates for the positions (Pl. Dep. 79:3-5). Plaintiff

 would communicate with candidates regarding pay and benefits (Pl. Dep. 89:5-8), and prepare

 pay packages (Pl. Dep. 116:8-16), with the ability to increase or decrease hourly rates of pay
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 21 of 26 PageID 277




 and housing allowances, both of which would impact the gross profit to the company. (Pl. Dep.

 109:11-25). Plaintiff would prepare and execute a contract between the Company and the nurse,

 who was then considered an employee of Defendant. (Pl. Dep. 87:23-88:2, 97:1-24, Exhibit

 9). Plaintiff supervised the nurses by overseeing that they reported to their assignment,

 communicating with nurses weekly or bi-weekly to ensure they were at work and did not have

 any issues, being the point of contact for non-clinical issues such as payroll or extending

 contracts. (Pl. Dep. 30:12-33:8, 100:23-101:14). Plaintiff counseled and disciplined nurses

 and terminated their assignments (Pl. Dep. 99:19-23; 100:2-22).

      Plaintiff’s own testimony regarding her job duties demonstrates that her position is akin

 to the position described in the 2005 Opinion Letter which demonstrates that Defendant acted

 in good faith when classifying Plaintiff’s position as exempt based on the position being similar

 to the position described in the 2005 Opinion Letter.

        Similarly, in the 2009 Opinion letter, Consultants where found to be exempt

 administrative employees where their primary duties involved screening, interviewing, and

 recommending nurses for placement at hospitals; supervising and counseling the nurses to

 resolve housing issues and timeliness of payroll; and addressing concerns regarding nurses’

 attendance problems directly related to the functional areas of personnel management and

 human resources. Exhibit “F.” The 2009 Opinion Letter further provides that Consultants who

 screen, interview, hire and recommend placement of employees to particular assignments, and

 negotiate candidates’ compensation and benefits packages, exercise the requisite discretion and

 independent judgment with respect to matters of significance to qualify them as exempt

 administrative employees. Id.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 22 of 26 PageID 278




        As discussed above, Plaintiff’s job duties included each of the duties referenced in the

 2009 Opinion Letter. Plaintiff had discretion and independent judgement with regard to

 negotiating pay rates and benefits packages (Pl. Dep. 116:8-16), screening and interviewing

 applicants (Pl. Dep. 79:3-5, 92:21-24, 93:22-94:10, 101:15-19), and providing advice to recruits

 after they had been placed. (Pl. Dep. 30:12-33:8, 100:23-101:14). Defendant was acting in

 good faith reliance and conformity with the DOL Opinion Letters in determining that Plaintiff

 was an exempt employee based on all of her job duties and responsibilities. Because Defendant

 was acting in good faith reliance on the DOL Opinion letters, Plaintiff’s claim is completely

 barred and Defendant cannot be subject to liability. As such, summary judgment in favor of

 Defendant is appropriate.

    D. Sanctions are Warranted in this Case.

        Sanctions are appropriate in this case under 28 U.S.C. § 1927 and through the Court’s

 inherent powers because Plaintiff and her counsel have acted in bad faith and continued to

 pursue this matter despite Plaintiff’s fraud upon this Court, evidence that Defendant acted in

 good faith in classifying Plaintiff’s position as exempt, and Plaintiff’s own testimony which

 clearly shows she was exempt under the FLSA. A federal court has the inherent power to

 sanction a litigant and counsel for bad-faith conduct. Chambers v. NASCO, Inc., 501 U.S. 32,

 43-51 (1991) (court appropriately relied on its inherent power in imposing sanctions when the

 offending parties practiced a fraud upon the court); Herard v. ATN Rest., Inc., 2008 U.S. Dist.

 LEXIS 5217, at *10 (S.D. Fla. Jan. 8, 2008) (“the Court certainly possesses the inherent power

 to assess costs against an attorney as a sanction.”). A primary aspect of that discretion is the

 ability to fashion an appropriate sanction for conduct which abuses the judicial process,
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 23 of 26 PageID 279




 including where a party has acted vexatiously, wantonly, or for oppressive reasons. In re Mroz,

 65 F.3d 1567, 1575 (11th Cir. 1995). A determination of bad faith is warranted where an

 attorney knowingly or recklessly pursues a frivolous claim or engages in litigation tactics that

 needlessly obstructs the litigation of non-frivolous claims. Schwartz v. Millon Air, Inc., 341

 F.3d 1220, 1225 (11th Cir. 2003).

        Despite being provided with voluminous evidence clearly showing that Plaintiff was

 properly classified as exempt (including Plaintiff’s own testimony showing her job duties meet

 the test for the exemption), that Defendant acted in good faith reliance on two DOL opinion

 letters that found positions almost identical to Plaintiff’s to be exempt under the FLSA, and that

 the maximum number of overtime hours Plaintiff could have worked was only 0.008% of the

 overtime she was alleging, Plaintiff and her counsel continued to pursue her frivolous and

 unsupported claims seeking overtime compensation for which Plaintiff is not entitled. Such

 conduct is in bad faith, degrades the judicial system and should not be tolerated by this Court.

 Sanctions should be imposed against Plaintiff and her counsel, including all attorneys’ fees and

 costs incurred by Defendant for having to defend this matter.

    E. Any Recoverable Damages Should Not Exceed 14 hours and 48 minutes of Alleged
       Overtime.
        Should the Court decline to find Plaintiff was properly classified as an exempt

 employee, Defendant should be granted partial summary judgment finding that the maximum

 amount Plaintiff could recover in this case is no more than 14 hours and 48 minutes of overtime,

 for the reasons explained above.

    F. Plaintiff Cannot Recover Liquidated Damages as Defendant Acted in Good Faith
       in Classifying Plaintiff as Exempt.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 24 of 26 PageID 280




        Courts have discretion to withhold an award of liquidated damages where it is found

 that the employer has acted in good faith and had reasonable grounds for believing that their

 classification was not a violation of the FLSA. 29 U.S.C. § 260. To prove good faith, the

 employer must prove both subjective and objective good faith, meaning (1) that its actions were

 taken in a good faith belief that they did not violate the law and (2) that it had reasonable

 grounds for believing that its actions were not in violation of the law. See 29 U.S.C. § 260; 29

 C.F.R. § 790.22(b); Rodriguez v. Farm Stores Grocery, Inc., 518 F.3d 1259, 1272 (11th Cir.

 2008); Hernandez v. Tadala's Nursery, Inc., 34 F. Supp. 3d 1229, 1246 (S.D. Fla. 2014).

        The good faith defense clearly applies in this case. As explained above, Defendant has

 undergone numerous efforts to obtain information from various sources to ensure that its payroll

 practices comply with the FLSA, including ensuring that its Senior Recruiting Managers are

 properly classified as exempt under the FLSA. See Exhibit “B,” No. 15. Defendant has

 analyzed and relied on DOL Opinion Letters in classifying Plaintiff’s position as exempt. Id.

 Defendant has been a member of the Employers Association and utilized wage and hour

 information, seminars and other resources. Id. Defendant has also been a part of the National

 Association of Personnel Services (NAPS) which offers two nationally recognized

 certifications: the Certified Personnel Consultants (CPC) and the Certified Temporary

 Consultant (CTS), both of which are held by Ms. Millhouse, President of CEO, Inc. Id.

 Furthermore, Defendant has obtained legal updates and wage and hour information from People

 2.0, CBIZ Human Capital Services, American Staffing Association, Legal Counsel of National

 Association of Personnel Services, Staffing Industry Analysts and EmployDrive. Id.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 25 of 26 PageID 281




        Furthermore, Defendant has sought legal advice from attorneys and attended many legal

 and legislative webinars over the years regarding wage and hour topics. Exhibit “B,” No. 14.

 Defendant has had its Employee Handbook, including its wage and hour policies, reviewed and

 updated by Mark Kerfoff, Esq. on more than one occasion, including in November 2015. Id.

 During the past 22 years, Defendant has not been sued nor investigated by the DOL. Exhibit

 “B,” No. 9. Aside from Plaintiff’s lawsuit, Defendant has never been sued for unpaid wages or

 overtime compensation and it has never received a demand letter for unpaid overtime

 compensation. Id.

        Should this Court find that Plaintiff was not properly classified as exempt under the

 FLSA, liquidated damages should not be awarded as Defendant clearly had a good faith basis

 for believing it correctly classified Plaintiff as an exempt employee under the administrative

 exception.

                                        CONCLUSION

        Based on the foregoing, Defendant respectfully requests that the Court enter an Order

 dismissing Plaintiff’s Complaint on grounds that Plaintiff has committed fraud upon the Court.

 In the alternative, Defendant is entitled to summary judgment as to Plaintiff’s Complaint in its

 entirety because the evidence establishes that Plaintiff was properly classified as a non-exempt

 employee entitled to overtime pay and Defendant acted in good faith by relying on DOL opinion

 letters and legal advice. Therefore, Plaintiff’s claim for unpaid overtime fails and this Court

 should grant summary judgment in favor of Defendant. Alternatively, the Court should grant

 partial summary judgment in Defendant’s favor finding that Plaintiff cannot recover damages

 for overtime in excess of 14 hours and 48 minutes, and cannot recover liquidated damages.
Case 6:18-cv-00695-WWB-DCI Document 41 Filed 06/28/19 Page 26 of 26 PageID 282




                                                     Respectfully submitted,

                                                     /s/ Kristyne E. Kennedy
                                                     Kristyne E. Kennedy, Esquire
                                                     Florida Bar No.: 0194700
                                                     Jessica DeBono Anderson, Esquire
                                                     Florida Bar No.: 58503
                                                     Scott A. Shelton
                                                     Florida Bar No.: 36486
                                                     COLE, SCOTT & KISSANE, P.A.
                                                     Tower Place, Suite 400
                                                     1900 Summit Tower Blvd.
                                                     Orlando, FL 32810
                                                     Tel.: (321) 972-0028
                                                     Fax: (321) 972-0099
                                                     Email: Kristyne.kennedy@csklegal.com
                                                     Email: jessica.anderson@csklegal.com
                                                     Email: jillian.sotomayor@csklegal.com

                                                     Attorneys for Defendants

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 28th day of June, 2019, a true and correct copy of the

 foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which

 will send notice of electronic filing to all counsel of record.



                                                /s/ Kristyne E. Kennedy____
